Cardona, P.J. (dissenting).
We respectfully dissent from so much of the majority decision that finds that the jury’s award to plaintiff of $6 million for past pain and suffering cannot be justified.
It is undisputed that the applicable standard of review in evaluating the measure of damages in actions pursuant to the federal Employers’ Liability Act is whether the jury’s damages award is “grossly excessive” or “shocking to the judicial conscience” (Grunenthal v Long Is. R.R. Co., 393 US 156, 159 n 4 [1968]). While there is no question that the subject award was substantial, we cannot say, applying the above standard, that it *972was inappropriate given the unique circumstances and elaborated evidence describing the traumatic nature of plaintiff’s injuries, the pain and suffering he endured in the course of the horrific and protracted 1½-hour extrication ordeal while he was fully conscious (cf. Lubecki v City of New York, 304 AD2d 224 [2003] [in wrongful death action, $3 million awarded for the decedent’s conscious pain and suffering experienced during extended hostage situation]). Additional factors to be considered include plaintiffs multiple surgeries, mental anguish preceding the decision leading to eventual amputation, loss of enjoyment of life and his difficult adjustment in resuming a normal life while hampered by severe depression and posttraumatic stress disorder.
Certainly, review of verdicts in other cases is appropriate, but such review cannot be the sole factor considered. Each case must still be considered on its own merits and it cannot be disputed that this is a case with an extraordinary set of facts. A jury’s struggle with those facts deserves deference, as does Supreme Court’s determination that the jury’s award should not be set aside (see Douglass v St. Joseph’s Hosp., 246 AD2d 695, 697 [1998]; see also Kirsch v Fleet St., Ltd., 148 F3d 149, 165 [1998]). Accordingly, under all the circumstances, we cannot say that the verdict with respect to past pain and suffering is so high that to allow it to stand would be an injustice.
Therefore, we would affirm the jury’s award as to past pain and suffering.
Mugglin, J., concurs. Ordered that the judgment and order are modified, on the law, without costs, by reversing so much thereof as awarded plaintiff $1.5 million for future medical expenses and $6 million for past pain and suffering; new trial ordered on the issues of future medical expenses and past pain and suffering unless, within 20 days after service of a copy of the order herein, plaintiff stipulates to reduce said awards to $1,146,260 and $4 million, respectively, in which event the judgment and order, as so modified, are affirmed.